DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response to the office action of 7/8/2021 is acknowledged on 1/8/2022.

Examiner's Note
Examiner has cited particular paragraphs and/or columns and line numbers and/or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
The Examiner notes that it has been held that a recitation that a structural element is "adapted to", “configured to”, “capable of, “arranged to”, “intended to” or “operable to” perform a function does not limit the claim to a particular structure and thus only requires the ability to so perform the function. (See In re Hutchison, 69 USPQ 138. See also, MPEP 2111.04). As such, under the broadest reasonable interpretation of the claims and the prior art, the recitations of "adapted to", “configured to”, “capable 

Drawings
The drawings were received on 1/8/2022.  These drawings are acceptable.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4 stand rejected under 35 U.S.C. 102 (a) (1) and 102(a) (2) as being anticipated by Winston (US Patent No. 4,997,183).
Regarding claims 1-3, Winston discloses a strap for athletic training (10) comprising: two adjustable straps, one for each opposing appendage (see the two strap elements 
Regarding claim 4, as shown in Figures 4-5, the pockets are covered and sealed by flap element 24, 36.

Claims 1-3 are rejected under 35 U.S.C. 102 (a) (1) and 102(a) (2) as being anticipated by Nagler (US Patent No. 6,093,143).
Nagler discloses a strap (2a, 2b or 2c) comprising: two adjustable straps (as shown in Figure 1, the opposite ends that have the hook or loop materials), one for each opposing appendage (see the two strap elements as shown in Figure 1); the straps further comprised of: hook and loop fastener material on opposing ends (column 3 lines 49-55), and one or more pockets (7) for removeably retaining one or more magnets (4); wherein the two straps are readily secured by wrapping them around and tightening them using hook and loop fastener material to an arm or leg in one or more locations (see Figure 2). 
Regarding the intended use set forth in the preamble that the device is a strap for athletic training, the device of Nagler is capable of being used in athletic training if so desired. Applicant is not claiming a process. Please note the examiner is giving the broadest reasonable interpretation of the claims as set forth in MPEP 904.01(a). The .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Nagler in view of Chrishon (US Patent No. 7,090,624).
Nagler discloses the invention as recited above but does not disclose for the pockets to be sealed. However the use of pockets that can be sealed is not a new concept and Chrishon is one example of reference that teaches pockets with sealing structures (see elements 14 and 16 in Figure 1). It would have been obvious to one of ordinary skill in the art before the effective filing to provide the pocket of Nagler with a sealing structure as taught by Chrishon so that the magnets are strictly secured so they will not be lost.

Response to Arguments
Applicant’s request for interview if minor amendment/edits could make the claims allowable is considered but since there are no allowable subject matter, examiner has not found a need to have an interview.
Applicant’s argument that the Winston reference fails to teach the use of magnets. This is not found persuasive since claim 1 does not positively recite the magnets. The positively recited structures in claim 1 are the two adjustable straps, hook and loop fastener and one or more pockets. Since Applicant is still arguing that Winston fails to disclose all the recited features, examiner has provided a second rejection with a new prior art (the Nagler reference: US Patent No. 6,093,143) as disclosed above.


Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINI F LEGESSE whose telephone number is (571)272-4412.  The examiner can normally be reached on Mon - Friday 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba N Bumgarner can be reached on (571) 272-4709.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NINI F LEGESSE/Primary Examiner, Art Unit 3711